UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-35560 ImmunoCellular Therapeutics, Ltd. (Exact name of registrant as specified in its charter) Delaware 93-1301885 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23622 Calabasas Road, Suite 300
